Citation Nr: 0012340	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-01 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1979 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that denied, in part, the veteran's claim 
of entitlement to service connection for hypertension.  In 
December 1997, the veteran filed a Notice of Disagreement as 
to the specific denials of entitlement to service connection 
for hypertension, neuritis and bursitis of the right 
shoulder.  A Statement of the Case was issued in January 1998 
as to these three issues.  In January 1998, the RO received 
the veteran's completed substantive appeal, wherein the 
veteran withdrew the claims of entitlement to service 
connection for neuritis and bursitis.  He, however, continued 
to assert entitlement to service connection for the 
hypertension and requested that a hearing be held at the RO 
to provide testimony on that matter.  A hearing was scheduled 
for August 1998, but the veteran canceled that hearing.  
Finally, in correspondence dated September 1998, the veteran 
stated that he wished for his claim to go straight to the 
Board of Veterans' Appeals without a 60-day waiting period 
and that he had nothing further to add regarding his claim.  
The Board thus finds that the veteran has withdrawn his 
request for a hearing at the RO.  Further, inasmuch as the 
veteran's sought benefits are granted by this decision, there 
has been no prejudice to the veteran in this matter.


FINDING OF FACT

The veteran's current hypertension first developed while he 
was on active duty.




CONCLUSION OF LAW

The veteran's hypertension was incurred during active duty.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §  3.303 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that sufficient 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran contends that his hypertension first occurred 
during active service.  In order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular injury or 
disease resulting in a current disability was incurred in or 
aggravated coincident with service in the Armed Forces.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1999).  For a 
disability such as hypertension, service connection can be 
granted if the disorder manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records indicate that the 
veteran's blood pressure was taken many times in service.  
The Board takes specific note of high readings found in 
service at various times.  Hypertensive vascular disease is 
rated 10 percent disabling where diastolic pressure is 
predominantly 100 or more or systolic pressure predominantly 
160 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).  
The veteran's blood pressure was at 150/110 in November 1979 
after he passed out when he struck his head on a door.  In 
April 1980, his reading was 118/90.  In July 1980, the 
veteran's blood pressure was found at 140/100 with a 
diagnosis of heat exhaustion and dehydration syndrome.  In 
November 1980, the veteran's blood pressure was 130/94 and he 
was diagnosed with a hysterical reaction to pain.  In 
September 1982, the veteran sought treatment for headaches 
and his blood pressure was taken three times with the 
following results, 130/106, 130/98 and 130/98.  The physician 
diagnosed the veteran with probable secondary hypertension.  
In March 1983, the veteran's blood pressure was found to be 
130/90 and in December 1983, when the veteran was diagnosed 
with syncope of unknown etiology, his blood pressure was read 
at 150/100, although 124/80 was also recorded.  The veteran's 
blood pressure on his separation examination was found to be 
110/88.

The Board notes that the veteran has sought VA outpatient 
treatment many times since his separation from service.  For 
instance, the claims file shows that he was diagnosed with 
hypertension as early as September 1989 and was diagnosed 
with hypertension on many treatment notes thereafter.  
However, the most pertinent evidence is an outpatient 
treatment note dated August 1998.  The veteran was diagnosed 
with hypertension at that time.  Also, during this course of 
treatment, it was noted, apparently by a registered nurse, 
that the veteran had a history of high blood pressure since 
active duty as indicated by records (military active duty 
records).  It was noted that the veteran's blood pressure had 
continued to be a problem.  Later in that same treatment 
record, a physician noted that the veteran had a "history of 
hypertension since active duty by history."

The Board notes that the veteran has been currently diagnosed 
with hypertension and that he was diagnosed with probable 
secondary hypertension in service.  Further, in August 1998, 
the registered nurse found that, as indicated by the 
veteran's active duty records, the veteran had hypertension 
since service.  It is true that the same treatment record 
found hypertension since service by history, with no mention 
of the veteran's service medical records.  However, the Board 
observes that the physician in August 1998 did not contradict 
the nurse's finding of hypertension since service and that, 
in fact, the record does not contain any opinion that the 
veteran's hypertension did not begin in service.  With the 
diagnosis of probable hypertension in service and the post 
service medical opinion finding hypertension in service after 
a review of the active duty records, it is the decision of 
the Board that service connection is warranted for 
hypertension.  


ORDER

Service connection for hypertension is allowed.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

